Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/07/2022 has been entered. Claims 1-5 and 7 remain pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to Claim 1 and 7 are taught by newly discovered prior art Sawada (US20180203041). Newly discovered prior art Sawada in addition teaches the limitations as were presented in the previously disclosed prior art Cho (US20150089801) and the previously disclosed prior art Paz (US7383140).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US20180203041) in view of Taguchi (JP2014025772A; Foreign Patent Document #AP in IDS dated 11/27/2018).
In regards to Claim 1, Sawada teaches “An electrical characteristic acquisition apparatus (inspect device to automatically measure electrical characteristics of a component – [0009]) for acquiring an electrical characteristic of a target object (inspection device performs inspection by measuring electrical characteristics of component – [0023]) by supplying an alternating current signal to the target object (current supplied, with flow of current measurement by LCR detection made of  inductance, capacitance, resistance, and impedance – [0026]; As impedance is the effective of resistance to alternating current in a circuit, the current supplied must be an alternating current), the electrical characteristic acquisition apparatus being provided on a mounting machine for picking up a component  supplied by a component supply device to mount the component on a circuit board (inspection device includes a mounting machine with mounting head to move and nozzle to pick up and hold component – [0021]-[0022]; component to be mounted on circuit board – [0023]), the electrical characteristic acquisition apparatus comprising: a holding table including a groove configured to receive the component released from a nozzle of the mounting machine (inspection device includes a holding table – [0024]; mounting head with suction nozzle, holding table includes a V groove – [0036]; component is loaded in the v-groove – [0025]), the component being the target object (electrical characteristics of component – [0036]); a holding table moving device configured to move the holding table between a clamping state, a measurement state, and a dislocated state (holding table moving device – [0024]; holding table with an initial state as shown in Figure 9(a), clamp state as shown in Figure 9(b), Measurement state as shown in Figure 9(c), and discard state as shown in Figure 9(d) – [0036]-[0040], Figure 9); a pair of measurement parts configured to move towards and away from each other and hold the component with the holding table in the measuring state where the alternating current signal is supplied to the component via the pair of measurement parts to acquire the electrical characteristic of the component (inspection device includes pair of measuring elements formed from fixed element 34 and movable element 36 – [0024]; holding table in measuring state as shown in Figure 9(c), with component held in clamped state and measurement of electrical characteristics occurring – [0038], Figure 9(c); LCR measurement occurs when current is supplied – [0026]); and a controller operatively connected to the holding table moving device (mounter includes a controller to control conveying and holding – [0034]), and control pair of measurement parts to hold the component with the holding table in the clamping state (mounter includes control device which has a controller which controls the board conveying, holding device, component supply, head moving device – [0034]; moving element 36 is moved by control of electromagnetic valve for clamping component – [0037], Figure 9(b)), control the holding table moving device to move the holding table from the clamping state to the measurement state where the holding table is behind clamping surfaces of the pair of measurement parts and an opening is below the component clamped by the pair of measurement parts (holding table is retracted by control of electromagnetic valve for measuring state, component loading section separated from component by Lx – [0038], Figure 9(c)), control the pair of measurement parts to acquire the electrical characteristic of the component (controller controls the LCR measurement – [0044]), and control the pair of measurement parts to release the component into the opening (holding table is retracted by control of valves, for discard state – [0040], Figure 9(d)).”
Sawada does not teach “an operation input section configured to input information includes a frequency of the alternating current signal and a bias current supplied to the target object; a display configured to display the input information inputted via the operation input section, the operation input section and the display, the controller configured to display on the display the frequency and the bias current to be supplied to the target object as blank values, request, via the display, an operator to input the input the input information to replace the blank values of the frequency and the bias current to be supplied to the target object with the operation input section; after the input information is input, set the pair of measurement parts to the frequency and bias current input by the operator.”
Taguchi teaches “an operation input section configured to input information includes a frequency of the alternating current signal and a bias current supplied to the target object (operator is configured to operate an operation key such as a numeric keypad to set each condition item to a value – [0003]; measuring unit includes an AC signal generating unit to generate a signal having a frequency and amplitude – [0022]); a display configured to display the input information inputted via the operation input section (output unit configure by a display to display physical quantity data input from the processing unit on the display – [0028]), the operation input section and the display, the controller configured to display on the display the frequency and the bias current to be supplied to the target object as blank values (measuring device includes a numeric keypad – [003]; measuring device includes processing unit – [0010]; processing unit executes control processing – [0026]; processing unit performs measurement process and stores the data, outputs the data to the output unit, a display – [0038]), request, via the display, an operator to input the input the input information to replace the blank values of the frequency and the bias current to be supplied to the target object with the operation input section (processing unit inputs a plurality of setting data input by the operator by operating the operation unit, with the frequency and bias data of the measurement signal being setting data – [0030]); after the input information is input, set the pair of measurement parts to the frequency and bias current input by the operator (processing unit inputs plurality of setting data including frequency data, level data, and bias data of the measurement signal included as the setting data and measurements performed under the measurement conditions – [0030]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sawada to incorporate the teaching Taguchi to have an operational input and display of the settings of the frequency and bias of the alternating current used for testing of an electronic component. Doing so would improve the measurement of electrical characteristics of a component with the control of the measurement conditions.

In regards to Claim 2, Sawada in view of Taguchi discloses the claimed invention as discussed above and Sawada further teaches “wherein an electrical characteristic of the target object is acquired (electrical characteristic of component is measured in step S6 – [0039], Figure 7).”
Taguchi further teaches “an alternating current signal generation device configured to generate the alternating current signal supplied to the target object (measuring unit includes signal generation unit which generates an AC signal having a frequency and amplitude, supplies the generated measurement signal to the sample – [0022]); wherein the controller includes an alternating current signal control section configured to control the alternating current generation device, based on the input information input via the operation input section by the operator, so as to control the alternating current signal supplied to the target object (operator is configured to operate an operation key such as a numeric keypad to set each condition item to a value – [0003]; processing unit includes the frequency and level data of the measuring signal and is output as the control data to the signal generation unit – [0036]); wherein the controller controls the alternating current signal generation device to generate the alternating current at the frequency input by the operator (frequency data, level data, and bias data of the measurement signal included in the setting data and measurements performed under the measurement conditions – [0030]); wherein an electrical characteristic of the target object is acquired by supplying the alternating current signal controlled by the alternating current signal control section to the target object (physical quantity measuring method measures a measured value for the setting values – [0041]).”

	In regards to Claim 5, Sawada in view of Taguchi discloses the claimed invention as discussed above and Sawada further teaches “wherein the electrical characteristic acquisition apparatus acquires an impedance of the target object as the electrical characteristic of the target object (electrical characteristic of component measured by LCR, which includes the impedance – [0023]).”
Taguchi further teaches “the target object comprises a coil (sample is an inductor – [0062]).”

	In regards to Claim 7, Sawada in view of Taguchi discloses the claimed invention as discussed above and Sawada further teaches “wherein the controller is configured to control the holding table moving device to shift between the clamping state, where the pair of measurement parts clamps the component held on the holding table, and the measuring state, where the holding table is moved with a set value or more away from the component, to enable the electrical characteristic of the target object to be measured (movable element 36 is advanced by controlling the electromagnetic valve to put the component in a clamping state – [0037], Figure 9(b); holding table is retracted into a position L2 by control of electromagnetic valve device for the measuring state – [0038], Figure 9(c)), the set value corresponding to a position where a conductivity of the groove does not influence the acquiring the electrical characteristic of the component (holding table is retracted into a position L2 so to reduce the measurement errors in the electrical characteristic measurements of the component that would occur from the conductive material in the component loading section being positioned near the component – [0038]).”

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Taguchi and Makino (US20170173637).
	In regards to Claim 3, Sawada in view of Taguchi discloses the claimed invention as discussed above and Taguchi further teaches “input by the operator (operator is configured to operate an operation key such as a numeric keypad to set each condition item to a value – [0003]).”
	Sawada in view of Taguchi does not teach “the alternating current signal generation device includes a frequency adjuster configured to change the frequency of the alternating current signal, and whereinPreliminary Amendment the alternating current signal control section comprises a frequency control section configured to control the frequency adjuster to cause a frequency of the alternating current signal to approach the frequency input.”
	Makino teaches “the alternating current signal generation device includes a frequency adjuster configured to change the frequency of the alternating current signal (frequency adjuster – [0078]), and whereinPreliminary Amendment the alternating current signal control section comprises a frequency control section configured to control the frequency adjuster to cause a frequency of the alternating current signal to approach the frequency input (“control signal is outputted to the AC power supply to reach a frequency f2 which is higher than frequency f1 by a predetermined value” – [0078]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sawada in view of Taguchi to incorporate the teaching of Makino for a frequency adjuster control to the alternating current generator. Doing so would improve the accuracy of the impedance measurement of a component in a component mounting apparatus.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Taguchi  and Sobolewski (US7782043).
	In regards to Claim 4, Sawada in view of Taguchi discloses the claimed invention as discussed above and Taguchi further teaches “wherein the input information includes input current information which represents a magnitude of the current of the alternating current as the magnitude of the alternating current signal (frequency data, level (amplitude) data, and bias data of the measurement signal included in the setting data and measurements performed under the measurement conditions – [0030]).”
	Sawada in view of Taguchi does not teach “the alternating current signal generation device includes the bias current adjuster configured to change a bias current of the alternating current of the alternating current signal, and wherein the alternating current signal control section comprises a bias current control section configured to control the bias current adjuster to cause a magnitude of the bias current of the alternating current to approach the magnitude of the bias current information input.”
	Sobolewski teaches “the alternating current signal generation device includes a bias current adjuster configured to change the bias current of the alternating current of the alternating current signal (variable bandwidth bias loop that connects to the device under test – Column 2, Lines 1-5), and wherein the alternating current signal control section comprises a bias current control section configured to control the bias current adjuster to cause a magnitude of the bias current of the alternating current (measurement system with bias section, measurement section, and controller – Column 1, Lines 45-49) to approach the magnitude of the bias current information input (selecting bandwidth for bias loop to get desired bias – Column 2, Lines 13-23).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sawada in view of Taguchi to incorporate Sobolewski’s teaching of a variable bandwidth bias loop. Doing so would improve the measuring of impedance of a device under test by reducing losses.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                           

/TARUN SINHA/Primary Examiner, Art Unit 2863